                Case 2:20-mj-00089-EFB Document 12 Filed 06/10/20 Page 1 of 1

 1
   McGREGOR W. SCOTT
 2 United States Attorney
   MIRA CHERNICK
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
                                                        CASE NO. 2:20-MJ-00089-EFB
11   GOVERNMENT’S MEMORANDUM IN
     SUPPORT OF DETENTION                               [PROPOSED] SEALING ORDER
12
                                                        UNDER SEAL
13

14

15

16
                                               SEALING ORDER
17
              Upon Application of the United States of America and good cause having been shown,
18
              IT IS HEREBY ORDERED that the file government’s memorandum in support of detention and
19
     exhibit 1 in the above-captioned matter be, and are hereby ordered, SEALED until further order of this
20
     Court.
21

22

23    Dated:            June 10, 2020
                                                          THE HONORABLE EDMUND F. BRENNAN
24                                                        U.S. MAGISTRATE JUDGE

25

26

27

28


      [PROPOSED] ORDER
